DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/581,845 in view of Elwakil et al. (# US 2007/0259986).
 	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:

2. The radiation-curable ink jet composition according to claim 1, wherein a content of the titanium oxide is 15 mass % or more based on the total amount of the radiation-curable ink jet composition.
Elwakil et al. teaches that to have high hiding or decorative print ([0033]): 
1. The ink composition comprises titanium oxide as a white color material ([0030]; [0088]).
2. The radiation-curable ink jet composition according to claim 1, wherein a content of the titanium oxide is 15 mass % or more based on the total amount of the radiation-curable ink jet composition (1 to 30%; [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Co-pending application by the aforementioned teaching of Elwakil et al. in order to have high hiding or decorative print ([0033]). 
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/784871 in view of Elwakil et al. (# US 2007/0259986).
 	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application 
1. The ink composition comprises a photopolymerization initiator; and titanium oxide as a white color material.
2. The radiation-curable ink jet composition according to claim 1, wherein a content of the titanium oxide is 15 mass % or more based on the total amount of the radiation-curable ink jet composition.
Elwakil et al. teaches that to have high hiding or decorative print ([0033]): 
1. The ink composition comprises titanium oxide as a white color material ([0030]; [0088]).
2. The radiation-curable ink jet composition according to claim 1, wherein a content of the titanium oxide is 15 mass % or more based on the total amount of the radiation-curable ink jet composition (1 to 30%; [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Co-pending application by the aforementioned teaching of Elwakil et al. in order to have high hiding or decorative print ([0033]). 
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/784996 in view of Elwakil et al. (# US 2007/0259986).

1. The ink composition comprises a photopolymerization initiator; and titanium oxide as a white color material.
2. The radiation-curable ink jet composition according to claim 1, wherein a content of the titanium oxide is 15 mass % or more based on the total amount of the radiation-curable ink jet composition.
Elwakil et al. teaches that to have high hiding or decorative print ([0033]): 
1. The ink composition comprises titanium oxide as a white color material ([0030]; [0088]).
2. The radiation-curable ink jet composition according to claim 1, wherein a content of the titanium oxide is 15 mass % or more based on the total amount of the radiation-curable ink jet composition (1 to 30%; [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Co-pending application by the aforementioned teaching of Elwakil et al. in order to have high hiding or decorative print ([0033]). 
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of co-pending Application No. 16/784635 in view of Elwakil et al. (# US 2007/0259986).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1. The ink composition comprises titanium oxide as a white color material.
2. The radiation-curable ink jet composition according to claim 1, wherein a content of the titanium oxide is 15 mass % or more based on the total amount of the radiation-curable ink jet composition.
Elwakil et al. teaches that to have high hiding or decorative print ([0033]): 
1. The ink composition comprises titanium oxide as a white color material ([0030]; [0088]).
2. The radiation-curable ink jet composition according to claim 1, wherein a content of the titanium oxide is 15 mass % or more based on the total amount of the radiation-curable ink jet composition (1 to 30%; [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Co-pending application by the aforementioned teaching of Elwakil et al. in order to have high hiding or decorative print ([0033]). 
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/784345 in view of Elwakil et al. (# US 2007/0259986).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1. The ink composition comprises titanium oxide as a white color material.
2. The radiation-curable ink jet composition according to claim 1, wherein a content of the titanium oxide is 15 mass % or more based on the total amount of the radiation-curable ink jet composition.
Elwakil et al. teaches that to have high hiding or decorative print ([0033]): 
1. The ink composition comprises titanium oxide as a white color material ([0030]; [0088]).
2. The radiation-curable ink jet composition according to claim 1, wherein a content of the titanium oxide is 15 mass % or more based on the total amount of the radiation-curable ink jet composition (1 to 30%; [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Co-pending application by the aforementioned teaching of Elwakil et al. in order to have high hiding or decorative print ([0033]). 


Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/902426 in view of Elwakil et al. (# US 2007/0259986).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1. The ink composition comprises titanium oxide as a white color material.
2. The radiation-curable ink jet composition according to claim 1, wherein a content of the titanium oxide is 15 mass % or more based on the total amount of the radiation-curable ink jet composition.
Elwakil et al. teaches that to have high hiding or decorative print ([0033]): 
1. The ink composition comprises titanium oxide as a white color material ([0030]; [0088]).
2. The radiation-curable ink jet composition according to claim 1, wherein a content of the titanium oxide is 15 mass % or more based on the total amount of the radiation-curable ink jet composition (1 to 30%; [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Co-pending application by . 
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/210611 in view of Elwakil et al. (# US 2007/0259986).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1. The ink composition comprises titanium oxide as a white color material.
2. The radiation-curable ink jet composition according to claim 1, wherein a content of the titanium oxide is 15 mass % or more based on the total amount of the radiation-curable ink jet composition.
Elwakil et al. teaches that to have high hiding or decorative print ([0033]): 
1. The ink composition comprises titanium oxide as a white color material ([0030]; [0088]).
2. The radiation-curable ink jet composition according to claim 1, wherein a content of the titanium oxide is 15 mass % or more based on the total amount of the radiation-curable ink jet composition (1 to 30%; [0088]).
. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/210,601 in view of Elwakil et al. (# US 2007/0259986).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:
1. The ink composition comprises titanium oxide as a white color material.
2. The radiation-curable ink jet composition according to claim 1, wherein a content of the titanium oxide is 15 mass % or more based on the total amount of the radiation-curable ink jet composition.
Elwakil et al. teaches that to have high hiding or decorative print ([0033]): 
1. The ink composition comprises titanium oxide as a white color material ([0030]; [0088]).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Co-pending application by the aforementioned teaching of Elwakil et al. in order to have high hiding or decorative print ([0033]). 
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohzuki et al. (# US 2015/0130878) in view of Elwakil et al. (# US 2007/0259986) and Tsuchiya et al. (# US 2017/0240754).
Kohzuki et al. discloses:
1. A radiation-curable ink jet composition (see Abstract) comprising: 
a polymerizable compound component including a monofunctional monomer component and a multifunctional monomer component (see Abstract; [0020]-[0028]); 
a photopolymerization initiator ([0048]-[0050]); and 
titanium oxide as a white color material ([0060]), 
wherein a content of the monofunctional monomer component is 90 mass % or more based on the total amount of the polymerizable compound component (80% or greater; [0026]-[0028]); and a
 weighted average of glass transition temperatures of homopolymers of the respective polymerizable compounds is 48° C. or more when mass ratios of contents of the respective polymerizable compounds are weighted (90 C or higher; [0027]-[0028]).
Given that the Kohzuki et al. reference discloses a range of monofunctional monomer and glass transition temperatures that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a 

3. The radiation-curable ink jet composition according to claim 1, wherein the multifunctional monomer component includes a vinyl ether group-containing (meth)acrylate represented by formula (1): CH2═CR1—COOR2—O—CH═CH—R3 where, R1 is a hydrogen atom or a methyl group, R2 is a divalent C2-C20 organic residue, and R3 is a hydrogen atom or a monovalent C1-C11 organic residue ([0044]-[0047]).
4. The radiation-curable ink jet composition according to claim 1, wherein a content of the multifunctional monomer component is 0.10 to 10 mass % based on the total amount of the radiation-curable ink jet composition (bifunctional monomer; 1 to 10%; [0047]).
7. The radiation-curable ink jet composition according to claim 1, wherein the monofunctional monomer component includes a monofunctional (meth)acrylate having a crosslinked condensed ring structure ([0027]-[0028]).

9. An ink jet method using a liquid jet head that includes a nozzle for discharging the radiation-curable ink jet composition according to claim 1, a pressure chamber to which the radiation-curable ink jet composition is supplied, and a circulation flow passage allowing the radiation-curable ink jet composition in the pressure chamber to circulate (figure: 1-2; [0072]-[0096]), the method comprising: 
a discharging step of discharging the radiation-curable ink jet composition by the liquid jet head to adhere the composition to a recording medium, where the composition is previously heated ([0091]); and 
an irradiating step of irradiating the radiation-curable ink jet composition adhered to the recording medium with radioactive rays ([0085]; [0094]).
10. The ink jet method according to claim 9, comprising: a heating step of heating the radiation-curable ink jet composition in the liquid jet head to 40° C. or more ([0067]; [0091]).
Kohzuki et al. explicitly did not discloses:
2. The radiation-curable ink jet composition according to claim 1, wherein a content of the titanium oxide is 15 mass % or more based on the total amount of the radiation-curable ink jet composition.
5. The radiation-curable ink jet composition according to claim 1, wherein the monofunctional monomer component includes a nitrogen-containing monofunctional monomer component.

Elwakil et al. teaches that to have high hiding or decorative print ([0033]): 
2. The radiation-curable ink jet composition according to claim 1, wherein a content of the titanium oxide is 15 mass % or more based on the total amount of the radiation-curable ink jet composition (1 to 30%; [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Kohzuki et al. by the aforementioned teaching of Elwakil et al. in order to have high hiding or decorative print ([0033]). 
Tsuchiya et al. teaches that to have high quality printed image, 
5. The radiation-curable ink jet composition according to claim 1, wherein the monofunctional monomer component includes a nitrogen-containing monofunctional monomer component ([0050]-[0056]).
6. The radiation-curable ink jet composition according to claim 5, wherein the nitrogen-containing monofunctional monomer component includes a monomer having a nitrogen-containing heterocyclic structure ([0050]-[0056]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Kohzuki et al. by the aforementioned teaching of Tsuchiya et al. in order to have the printed image with  stretchability, hardness, and abrasion resistance characteristics. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) De Meutter et al. (# US 2015/0116425) discloses an inkjet varnishing a substrate includes the steps of jetting a micro-pattern of a varnish having a viscosity of less than 30 mPas at 45.degree. C. and at a shear rate of 30 s.sup.-1 to a portion of the substrate by one or more printheads having nozzles with a nozzle diameter of no more than 30 .mu.m, and at least partially curing the micro-pattern within 500 milliseconds after jetting to provide a micro-roughness to the portion of the substrate (see Abstract).
(2) Yonezawa et al. (# US 2010/0133728) discloses a curable composition for photoimprints containing a photopolymerizable monomer and a photopolymerization initiator, wherein the proportion of the compound having a molecular weight of at most 190 in the composition is at most 20% by mass, and the viscosity of the composition is from 3 to 50 mPas at 25.degree. C., is excellent in patterning accuracy (see Abstract).
(3) Araki et al. (# US 2013/0260092) discloses an actinic radiation-curing type ink composition comprising (Component A) a monofunctional radically polymerizable monomer and (Component B) a polyfunctional acrylate oligomer having a glass transition temperature of no greater than 20.degree. C. and having an acrylate equivalent of at least 300 g/eq, Component A comprising (Component A-1) an N-vinyl compound and (Component A-2) an acrylamide derivative, Component A having a content of at least 70 mass % of the entire ink composition, and Component A-1 having a content of at least 18 mass % of the entire ink composition (see Abstract).

(5) Umebayashi et al. (# US 2007/0206045) discloses an ink-jet recording ink set, comprising at least one recording liquid containing a colorant and a polymerizable compound and an ink spread suppressing liquid containing at least one surfactant and substantially no colorant (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853